Title: C. W. F. Dumas to the Commissioners, 3 November 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Lahaie 3 Nov. 1778
      
      Après le départ de ma Lettre du 30 Oct. j’allai souhaitter un bon voyage à notre Ami, qui reviendra Mardi prochain ce soir.
      Mr. Baker Secretaire de l’Amirauté d’Amsterdam avoit fait une visite de commande à Mr. le Pensionaire Van Berkel. Celui-ci, sentant qu’on vouloit le sonder, prit le parti de s’expliquer trés fortement.
      “Monsieur, lui dit-il, que l’Amiraute prenne garde au Pré-avis qu’elle donnera la semaine prochaine: s’il est de nature à rendre inutiles les représentations faites et à faire à la Cour de Londres, en encourageant, par sa complaisante mollesse, la dite Cour à agir toujours comme elle a fait, je vous déclare, et vousfais serment, que je prendrai ce Pré-avis ad referendum, pour ensuite le communiquer à toute la Bourse.”
      Cette démarche auroit des suites sérieuses: elle attireroit certainement à LL. hh. pp. une troisieme Adresse, porteroit le mécontentement à son comble, &c. C’est conformément au Pré-avis des Amirautés, que se prennent ordinairement les Résolutions quant aux Convois, aux ordres plus ou moins pressants et rigoureux à donner aux Capitaines, &c. Je suis avec un très-grand respect, Messieurs, Votre très-humble et tres obéissant serviteur
      
       Dumas
      
     